DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 5, 11, 17 and 18 have been withdrawn based upon Restriction/Election. Claims 1-4, 6-10, 12-16, 19 and 20 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Applicant is hereby notified that the Examiner assigned to your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner IVAN A. GREENE (Art Unit 1619, (571)).
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Rejections Maintained
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
	Claims 1-4, 9-10, 13, 15-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter et al. (“Synthesis and self-assembly properties of a novel [poly(ethylene glycol]-fluorocarbon-phospholipid triblock copolymer,” 2007, ELSEVIER; Tetrahedron Letters Vol. 48, pp. 3879–3882) in view of Kubowicz et al. (“Multicompartment Micelles Formed by Self-Assembly of Linear ABC Triblock Copolymers in Aqueous Medium,” 2005, WILEY-InterSciences, Angew. Chem. Int. Ed., Vol. 44, pp. 5262 –5265) and Lavasanifar et al. (“Poly(ethylene oxide)-block-poly(L-amino acid) micelles for drug Delivery,”2002, ELSEVIER; Advanced  Drug  Delivery  Reviews, Vol. 54, pp. 169–190).
Applicants Claims
	Applicant claims a method of creating a formulation for a compound, comprising: 
	determining a compound interactive agent comprising an amino acid group or a peptide group and at least one compound interactive group that interacts with the compound via hydrogen bonding, via charge interaction or via π - π interaction, the at least one compound interactive group being pendant upon the amino acid group or the peptide group, 
	creating an amphiphilic compound by conjugating the compound interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain of the amphiphilic compound comprises a residue of the amino acid group or the peptide group and the at least one compound interactive group pendant thereon, the at least one compound interactive domain being positioned between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one compound interactive domain being different from the at least one hydrophilic domain and from the at least one hydrophobic domain, and 
	combining a plurality of molecules of the compound and a plurality of molecules of the amphiphilic compounds to create the formulation, wherein molecules of the plurality of molecules of the amphiphilic compound form nanostructures into which molecules of the plurality of molecules of the compound are loaded (instant claim 1).
	Applicants claim a method of creating a formulation to deliver a compound to a patient, comprising: 
	providing a plurality of molecules of an amphiphilic compound wherein each of the molecules of the amphiphilic compound comprises at least one hydrophilic domain conjugated with at least one compound interactive domain comprising a residue of an amino acid or a peptide and at least one compound interactive group that interacts with the compound via hydrogen bonding, via charge interaction or via π - π interaction and which is pendant on the residue and at least one hydrophobic domain conjugated with the at least one interactive domain, wherein the at least one compound interactive domain is positioned between the at least one hydrophilic domain and the at least one hydrophobic domain, the compound interactive domain being different from the at least one hydrophilic domain and from the at least one hydrophobic domain; and 
	combining a plurality of molecules of the compound with the plurality of molecules of the amphiphilic compound, wherein molecules of the plurality of molecules of the amphiphilic compound from nanostructures into which molecules of the plurality of molecules of the compound are loaded (instant claim 19).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	With regard to claims 1-4, 10, 19, and 20 Slaughter et al. teaches a method of creating a formulation for a compound (abstract, pages 3881 and 3882). Slaughter et al. teaches that the formulation is used for drug delivery, to encapsulate pharmaceuticals, i.e., that the formulation is used to deliver a compound to a patient (page 3879). The method comprises creating and thus providing a carrier agent by conjugating a fluorocarbon domain with a PEG (hydrophilic) domain and with a phospholipid (hydrophobic) domain (i.e., a lipid domain) so that the fluorocarbon domain is positioned between the PEG domain and phospholipid domain (pages 3881 and 3882, Figure 1). Slaughter et al. does not expressly teach combining the compound (e.g. a drug compound) and carrier agent. However, Slaughter et al. teaches that micelle carriers such as those formed by the method carry drugs by encapsulating the drugs in the hydrophobic core of the micelle (page 3879). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to combine the carrier with the compound to prepare the formulation. 
	With regard to claim 9, the formulation forms a micelle complex (Slaughter et al., abstract).

	With regard to claims 15 and 16, the compound interactive domain is covalently bonded to the hydrophilic domain and hydrophobic domain (Slaughter, page 3880).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Slaughter et al. is that Slaughter et al. does not expressly teach the inclusion of an amino acid group  a drug-interacting domain pendant upon an amino acid or peptide group positioned between the at least one hydrophilic domain (PEG) and the at least one hydrophobic domain (lipid).
	Kubowicz teaches that for a micelle system for drug delivery with a structure similar to that of Slaughter, i.e., based on a triblock amphiphile system with a “spheres in spheres,” onionlike core-shell structure that thus results in a core-shell-corona morphology (see page 5623, left column of Kubowicz and Figure 1 of Slaughter), the micelle is used as multicompartment system, where the separated, incompatible compartments produced by the inner domains (i.e., the core and shell inside the corona) enable, for example, separate entrapment and release of different 
	Lavasanifar et al. teaches Poly(ethylene oxide)-block-poly(L-amino acid) micelles for drug delivery (see whole document). Lavasanifar et al. teaches the interest and advantages of micelle drug delivery systems (p. 170, 2nd paragraph). Lavasanifar et al. teaches that “Emphasis has been placed on micelles made of poly(ethylene oxide)-b-poly(L-amino acid) (PEO-b-PLAA) as synthetic analogs of natural carriers with a unique ability for chemical modification. Free functional groups on the PLAA block provide sites for attachment of drugs, drug compatible moieties, or charged therapeutics such as DNA. In either case, it may be possible to fine tune the structure of the core-forming block and enhance properties of PEO-b-PLAA micelles for drug delivery.” [emphasis added](p. 170, col. 1, last paragraph). Lavasanifar et al. further teaches that the intermediate polymer in the synthesis of PEO-b-P(Asp)-DOX conjugates (Fig. 7), Poly(ethylene oxide)-b-poly(β-benzyl-L-aspartate) (PEO-b-PBLA), was also used to encapsulate hydrophobic model molecules, anticancer and anti-inflammatory drugs, and that nd paragraph). Lavasanifar et al. concludes that polymeric micelles have great potential for drug delivery in a passive or active (targeted) manner, however, “While small size may lead to an improved penetration of the micellar carrier to extravascular environment and cell membranes, it may also restrict the space for drug encapsulation and limit the ability of polymeric micelles for sustained drug release, due to a large total surface area. The problem might be overcome of the drug is stably encapsulated in the core of polymeric micelles via chemical or physical means. In this context polymeric micelles of POE-b-PLAA are of interest since the attachment of […] drug compatible moieties […] through the functional side chain of the PLAA block is easily attainable for those structures.” [emphasis added](p. 185, §Conclusion). It would have therefore been prima facie obvious to modify the carrier agent of Slaughter et al. with amino acid groups (e.g. a PLAA block) in order to provide for free functional groups on the PLAA to provide sites for attachment of drug compatible moieties through the functional side chain of the PLAA block. The examiner notes that the instant specification discloses that pendant groups include, for example, peptide side chains. Thus, Lavasanifar et al. clearly teaches “attachment the amphiphilic compound comprises a residue of the amino acid group or the peptide group and the at least one compound interactive group pendant thereon” & instant claim 19: “at least one compound interactive domain comprising a residue of an amino acid or a peptide and at least one compound interactive group that interacts with the compound via hydrogen bonding, via charge interaction or via π - π interaction and which is pendant on the residue”).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluorocarbon domain of the conjugate of Slaughter et al. and Kubowicz et al. by adding such benzyl groups between the fluorocarbon domain and phospholipid domain of Slaughter et al. and Kubowicz et al. to provide an additional drug compartment as suggested by Kubowicz, where the additional domain would incorporate benzyl groups as described by Lavasanifar for π - π binding to drugs to facilitate loading of a drug compound in the fluorocarbon domain, said benzyl groups being attached to side chains of amino acid groups (e.g. a PLAA block) in order to provide for free drug compatible moieties (e.g. benzyl groups) through the functional side chain of the amino acid groups, as suggested by Lavasanifar et al., in order to provide better drug encapsulation and release characteristics in/from the suggested polymer micelles. As described above, the process includes the step of determining a compound interactive agent comprising at least one group that reacts with the compound, as the compound interactive agent is determined.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 7-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter et al. in view of Kubowicz et al. and Lavasanifar et al. as applied to claims  1-4, 9, 10, 13, 15-16, 19, and 20 above, and further in view of Ryan et al. (“Complementary– Interactions Induce Multicomponent Coassembly into Functional Fibrils,” 2011, ACS; Langmuir, Vol. 27, pp. 11145–11156).
	With regard to claims 7, 8, and 14, as described above, Slaughter et al., Kubowicz et al., and Lavasanifar et al. teach the limitations of claim 1 and that the hydrophilic domain comprises polyethylene glycol, and that the drug is paclitaxel. They also teach the incorporation of functional groups for– interactions for binding between the micelle and drug in the fluorocarbon domain, or in a new domain between the fluorocarbon domain and the phospholipid domain as described above. They do not teach that the– interactions are provided by an Fmoc group. Ryan et al. teaches that halogen substituents on aromatic rings, and particularly perfluorinated Fmoc groups, enable complementary– interactions (page 11150, right column). It would have therefore been obvious to one of ordinary skill in the art to incorporate perfluorinated Fmoc groups to provide the– interactions for binding between the micelle and drug (a) in the fluorocarbon domain, (b) in a new domain included to replace the fluorocarbon domain, or (c) in a new domain between the fluorocarbon domain and the phospholipid domain, as rendered obvious by Slaughter et al., Kubowicz et al., and Lavsanifar et al., especially as Slaughter et al. teaches that perfluorination is the reason for the fluorocarbon domain forming a separate phase (page 3880). One of ordinary skill would have reasonably expected .
	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter et al. in view of Kubowicz et al. and Lavasanifar et al. as applied to claims  1-4, 9, 10, 13, 15-16, 19, and 20 above, and further in view of Mor et al. (“Inhibition of Contact Sensitivity by Farnesylthiosalicylic Acid-Amide, a Potential Rap1 Inhibitor,” 2011, Journal of Investigative Dermatology, Vol. 131, No. 10, pp. 2040–2048).
	With regard to claim 12, as described above, Slaughter, Kubowicz, and Lavasanifar teach the limitations of claim 1 and that the drug is paclitaxel and anti-cancer drug. They do not teach that the hydrophobic domain of the micelle comprises a farnesylthiosalicylate group. However, Mor teaches that farnesylthiosalicylic acid is a lipid molecule with an anti-cancer effect (see whole document, particularly p. 2040, col. 2, last paragraph) . It would have therefore been prima facie obvious to one of ordinary skill in the art to incorporate farnesylthiosalicylic acid in the hydrophobic domain of the amphiphilic micelles suggested by Slaughter et al., Kubowicz et al., and Lavasanifar et al. in order to provide hydrophobicity while also providing an anticancer effect.

New Rejections-Necessitated by Amendments
	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter et al. in view of Kubowicz et al. and Lavasanifar et al. as applied to claims  1-4, 9, 10, 13, 15-16, 19, and 20 above, and further in view of Arien et al. (“Prediction of drug solubility in amphiphilic di-block copolymer micelles: the role of polymer-drug compatibility,” 2007, Die Pharmazie-An International Journal of Pharmaceutical Sciences, Vol. 62, No. 7, pp. 499-504).
	With regard to claim 6, as described above, Slaughter et al., Kubowicz et al., and Lavasanifar et al. teach the limitations of claim 1 and that the hydrophilic domain comprises polyethylene glycol, and that the drug is paclitaxel. Lavasanifar et al. further teaches that the solubilization of the drug in the micellar core, in part, determines the extent of drug encapsulation in the micelles, and further that the Scatchard-Hildebrand solubility parameter of the solubilizate and the core-forming polymer, in the Flory-Huggins interaction parameter equation (1), can be used to determine the greatest degree of solubilization (i.e. The highest degree of compatibility is achieved when δs = δp) (p. 173, §2.6).
	In accordance with the teaching of Lavasanifar et al. in §2.6, Arien et al. teaches a study to assess the value of predictive computational approaches for estimating drug solubility in hydrated micelles formed from di-block copolymers (see whole document), including experimental determination of eight drugs with low water-solubility. And particularly that “Experimental solubilities were determined prima facie obvious to utilize solubility properties of a functional group of an amphiphilic polymer for micellar encapsulation of a drug such as a poorly water-soluble drug, which solubility property can be determined experimentally by mixing the poorly water-soluble drug with the amphiphilic copolymer or a portion thereof such as a benzyl pendant functional group (i.e. a drug compatible moiety), as suggested by Arien et al.,  in order to determine the encapsulation efficiency of the poorly water-soluble drug in a micelle of the amphiphilic copolymer or a portion thereof such as a benzyl pendant functional group.
	
Response to Arguments:
	Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “Neither Slaughter, nor Kubowicz, nor Lavasanifar, nor any combination thereof discloses or suggests a compound interactive agent comprising an amino acid group or a peptide group and at least one compound interactive group that interacts with the compound via hydrogen bonding, – interaction, wherein the compound interactive group is pendant upon the amino acid group or the peptide group. Likewise, neither Slaughter, nor Kubowicz, nor Lavasanifar, nor any combination thereof discloses or suggests an amphiphilic compound including a compound interactive domain which comprises a residue of the amino acid or peptide group and the at least one compound interactive group pendant thereon.” (p. 10, 3rd paragraph), is acknowledged.
	In response the examiner argues that Lavasanifar et al. teaches that “Emphasis has been placed on micelles made of poly(ethylene oxide)-b-poly(L-amino acid) (PEO-b-PLAA) as synthetic analogs of natural carriers with a unique ability for chemical modification. Free functional groups on the PLAA block provide sites for […], drug compatible moieties, […]. In either case, it may be possible to fine tune the structure of the core-forming block and enhance properties of PEO-b-PLAA micelles for drug delivery.” [emphasis added](p. 170, col. 1, last paragraph).  Lavasanifar et al. further teaches that the intermediate polymer in the synthesis of PEO-b-P(Asp)-DOX conjugates (Fig. 7), Poly(ethylene oxide)-b-poly(β-benzyl-L-aspartate) (PEO-b-PBLA), was also used to encapsulate hydrophobic model molecules, anticancer and anti-inflammatory drugs, and that “The existence of aromatic groups was the common feature in the chemical structures of all encapsulated molecules.” And that a π - π interactions between benzyl groups in the hydrophobic core domain of the micelles and the aromatic ring of drugs enhanced nd paragraph). Thus, Lavasanifar et al. clearly teaches inclusion of amino acid groups to provide sites for drug compatible moieties, such as benzyl groups which are considered suitable because of the via– interaction is particularly advantageous due to the existence of aromatic groups as a common feature of drug molecules.
	Lavasanifar et al. concludes that “In this context polymeric micelles of POE-b-PLAA are of interest since the attachment of […] drug compatible moieties […] through the functional side chain of the PLAA block is easily attainable for those structures.” [emphasis added](p. 185, §Conclusion). It would have therefore been prima facie obvious to modify the carrier agent of Slaughter et al. with amino acid groups (e.g. a PLAA block) in order to provide for free functional groups on the PLAA to provide sites for attachment of drug compatible moieties through the functional side chain of the PLAA block. The examiner notes that the instant specification discloses that pendant groups include, for example, peptide side chains. Thus, Lavasanifar et al. clearly teaches “attachment of […] drug compatible moieties […] through the functional side chain of the PLAA block” which is being read as attachment of drug compatible moieties through functional pendant groups (noting that PLLA is an amino acid group (i.e. poly(L-amino acid)).
	Applicants further argue that “The formulations hereof can thus be tailor designed for improved or optimal compound/drug loading of a given 
	In response the examiner argues that the prior art clearly teaches the hydrophobic core of nanocarriers such as micelle drug carriers is suitably modified for better compatibility with drugs, indeed the encapsulation efficiency is a critical parameter of such nanocarries. For example, Bae et al.1 discloses that “Solubility parameters between drugs and the core-forming segment of block copolymers determine drug entrapment efficiency.” (p. 772, col. 2, lines 1-3). Lavasanifar et al. further teaches that the solubilization of the drug in the micellar core, in part, determines the extent of drug encapsulation in the micelles, and further that the Scatchard-Hildebrand solubility parameter of the solubilizate and the core-forming polymer, in the Flory-Huggins interaction parameter equation (1), can be used to determine the greatest degree of solubilization (i.e. The highest degree of compatibility is achieved when δs = δp) (p. 173, §2.6). And Arien et al. teaches a study to assess the value of predictive computational approaches for estimating drug solubility in hydrated micelles formed from di-block copolymers (see whole document), including experimental determination of eight drugs with low water-
	Applicants argument “The hydrophobic domain of the poly(ethylene oxide)-b-poly(P-benzyl-L-aspartate) (PEO-b-PBLA) polymers of Lavasanifar includes benzene groups which are known to interact with other groups via– interaction. Lavasanifar does not disclose or suggest a compound interactive agent comprising an amino acid group or a peptide group and at least one compound interactive group that interacts with the compound via hydrogen bonding, via charge interaction or via –interaction, wherein the compound interactive group is pendant upon the amino acid group or the peptide group. There is no disclosure or suggestion that the benzyl-containing monomer used in forming the amphiphilic compounds of Lavasanifar can be pre-screened and subsequently incorporated in a compound-interactive domain, intermediated between a hydrophilic domain and a  hydrophobic domain, to interact with a compound. Once again, the benzene groups of the polymers of Lavasanifar form a portion of the hydrophobic domain of those polymers and are not part of an intermediate compound interactive domain. Lavasanifar does not disclose or suggest an amphiphilic compound which comprises an intermediated  compound interactive domain comprising a residue of the amino acid or peptide group  and the at least one 
	In response the examiner argues that Lavasanifar et al. clearly teaches polymers including amino acids (title), and clearly teaches that “A primary advantage of PEO-b-PLAA over other micelle-forming block copolymers is a potential for attachment of drugs, drug compatible moieties, genes or intelligent vectors in the micellar core through free functional groups (e.g. amine or carboxylic acid) of the amino acid chain.” (p. 178, §5, first paragraph). And Lavasanifar et al. clearly does disclose benzyl functional group as one of the “drug compatible moieties” in the context of – interaction between benzyl groups in the hydrophobic core domain of the micelles and the aromatic ring of drugs enhanced the stability of the system (p. 183, Col. 1, 2nd paragraph). Lavasanifar et al. concludes that “In this context polymeric micelles of POE-b-PLAA are of interest since the attachment of […] drug compatible moieties […] through the functional side chain of the PLAA block is easily attainable for those structures.” [emphasis added](p. 185, §Conclusion). It would have therefore been prima facie obvious to modify the carrier agent of Slaughter et al. with amino acid groups (e.g. a PLAA block) in order to provide for free functional groups on the PLAA to provide sites for attachment of drug compatible moieties through the functional side chain of the PLAA block. The examiner notes that the instant specification discloses that pendant groups include, for example, peptide side chains. Thus, Lavasanifar et al. clearly teaches “attachment of […] drug compatible moieties […] through the functional side chain of the PLAA block” which is being read as attachment of drug compatible moieties through functional pendant groups, in addition to suggesting – interaction promoting functional groups such as benzyl groups as suitable for drug compatible moieties in polymer micelles. And it would have been obvious to add an additional domain between the fluorocarbon domain and phospholipid domain of Slaughter and Kubowicz to provide an additional drug compartment as suggested by Kubowicz, where the additional domain would incorporate benzyl groups as described by Lavasanifar for π - π binding to drugs. Additionally, it is clear that amphiphilic micelles of the prior art that include functional groups such as benzyl groups have gone through a selection process (i.e. determining a compound interactive agent).
	Applicants arguments over rejections including the references Ryan et al. and Mor et al., which arguments rely on the arguments over Slaughter, Kubowicz and Lavasanifar which have been addressed above.
Double Patenting
	Applicants have filed Terminal Disclaimers over U.S. Patent Nos. 9,855,341 and 10,172,795 are acknowledged and the obvious-type double patenting rejections over these cases have been withdrawn.	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahmud et al. (“Novel Self-Associating Poly(ethylene oxide)-block-poly(ε-caprolactone) Block Copolymers with Functional Side Groups on the Polyester Block for Drug Delivery,” 2006, ACS; Macromolecules, Vol. 39, No. 26, pp. 9419-9428) is cited as teaching functional side groups in amphiphilic block copolymer self-assembled core/shell drug delivery systems (see whole document, particularly §Introduction).
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                   











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bae et al.; “Intelligent polymeric micelles from functional poly(ethylene glycol)-poly(amino acid) block copolymer,” 2009, ELSEVIER; Advanced Drug Delivery Reviews, Vol. 61, pp. 768-784.